         Case 3:17-cv-05769-RJB Document 222 Filed 01/02/20 Page 1 of 10




1                                                                        The Honorable Robert J. Bryan

2

3

4

5

6
                           UNITED STATES DISTRICT COURT
7                         WESTERN DISTRICT OF WASHINGTON
                                    AT T ACOMA
8
     UGOCHUKWU GOODLUCK
9    NWAUZOR, FERNANDO AGUIRRE-                          No. 3:17-cv-05769-RJB
     URBINA, individually and on behalf of all
10   those similarly situated,                           STI PULATED M OTIO N TO
                                                         SEAL DO CUM ENTS AND
11                                   Plaintiffs,         PROPOSED ORDER

12          v.                                           NOTE ON MOTION C ALENDAR:
                                                         JANUARY 2, 2020
13   THE GEO GROUP, INC., a Florida
     corporation,
14
                                    Defendant.
15

16                                  I.       INTRODUCTION

17          In compliance with Local Rule W.D. Wash. LCR 5(g) and 10(g), and pursuant to the

18   Protective Order entered in this case (Dkt. No. 163), the Parties submit this stipulated motion

19   to permit Plaintiffs to file, under seal, documents that were marked or designated by Defendant,

20   The GEO Group, Inc. (GEO) or Immigration and Customs Enforcement (ICE), as

21   “confidential” under the terms of the Protective Order. This stipulation also serves to permit

22   GEO to file, under seal, certain documents designated “confidential” under the terms of the

23   Protective Order. The documents to be filed under seal by each party are identified in the charts

24
      ST IP. MOT . T O SE AL DOCUME NT S                    SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      AND P ROPO SE D ORDE R - 1                                   Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 222 Filed 01/02/20 Page 2 of 10




1    set forth below. The documents at issue are exhibits to the Declaration of Jamal N. Whitehead

2    in Support of Plaintiffs’ Motion for Summary Judgment, which is filed this same day. The

3    Protective Order requires Plaintiffs to file under seal material GEO or another party designates

4    confidential if the confidentiality designation is not withdrawn. Plaintiffs advised GEO that it

5    intended to rely upon confidential documents for its motion and requested that GEO reconsider

6    the confidential designations. GEO reviewed the material and confirmed that it should be

7    designated “confidential” under the Protective Order. The Parties now file this stipulated

8    motion to ensure compliance with the Protective Order.

9           The Court should authorize the filing of these documents under seal for purposes of the

10   accompanying motion for summary judgment. Filing these documents under seal complies

11   with Plaintiffs’ obligations under the Protective Order, protects against disclosure of GEO’s

12   asserted confidential financial and proprietary information, and supports the Court’s ability to

13   make informed decisions about the parties’ arguments.

14                                       II.   AUTHORITY

15          This motion is brought in accordance with Federal Rule of Civil Procedure 26(c), LCR

16   26(c), LCR 5(g), LCR 10(g), and the terms of the Protective Order.

17          Rule 26(c) provides for the entry of “any order which justice requires to protect a party

18   or person from annoyance, embarrassment, oppression or undue burden or expense.” Pursuant

19   to LCR 26(c), the Protective Order protects specific categories of confidential, proprietary, or

20   private information, but “does not presumptively entitle the parties to file confidential

21   information under seal.” LCR 26(c)(2); Dkt. No. 163 at ¶ 1.

22

23

24
      ST IP. MOT . T O SE AL DOCUME NT S                   SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      AND P ROPO SE D ORDE R - 2                                   Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 222 Filed 01/02/20 Page 3 of 10




1           GEO designated the documents at issue as “Confidential” as purportedly falling within

2    the categories of “Confidential” documents covered by the Stipulated Protective Order. Dkt.

3    No. 163 at ¶ 2.

4                       GEO’S STATEMENT RE: LCR 5(g)(3)(B):

5           GEO designated certain documents as “Confidential” consistent with the text of the

6    Protective Order because it has a good faith belief that public disclosure of those documents

7    will cause financial, competitive, or other serious harm to GEO or individuals employed by,

8    or in the custody of, GEO. For example, GEO designated documents as “Confidential” when

9    they contain the names and Alien Registration Numbers for federal detainees, information

10   about those detainees, communications and contacts with ICE, and internal reports or policies

11   that identify GEO’s sensitive pricing or staffing information that helped GEO to obtain those

12   contracts. If such information were disclosed to the public, GEO will suffer serious business

13   harm because its competitors could use the pricing, staffing, or other sensitive business

14   information to unfairly compete against GEO and siphon away its business. See, e.g., Seiter

15   v. Yokohama Tire Corp., No. C08-5578 FDB, 2009 WL 2461000, at *2 (W.D. Wash. Aug. 10,

16   2009) (holding the defendant established good cause for protective order due to potential

17   competitive harm from disclosure of pricing policies and other confidential business practices).

18   In addition, GEO would suffer financial and potentially legal consequences if it disclosed

19   personal information about the detainees in violation of The Privacy Act of 1974, 5 U.S.C. §

20   552a. Further, ICE has designated some information that GEO produced as “Confidential”

21   and GEO lacks the ability to withdraw those designations.

22          GEO reviewed the list of documents that Plaintiffs provided on January 2, 2020, and

23   the parties prepared the following charts identifying the basis for its confidentiality

24
      ST IP. MOT . T O SE AL DOCUME NT S                   SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      AND P ROPO SE D ORDE R - 3                                   Phone (206) 622-8000 Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 222 Filed 01/02/20 Page 4 of 10




1    designations of the documents each seeks to file. Although GEO is amenable to Plaintiffs

2    redacting all confidential information from the following documents, GEO understands that

3    Plaintiffs seek to submit the confidential content of these documents and deposition testimony

4    for their dispositive motion, so redaction is not possible.

5
            Plaintiffs’ Chart:
6

7     Ex.
             Description                Bates Range                                               Design ation
      No.
8
      A      Sept. 2017 ACA             GEO-Nwauzor 044051-044127                                 Confidential
9            Welcome Book

10    B      GEO-ICE K                  GEO-Nwauzor 096300-096502                                 Confidential

11    D      Facility Financial         GEO-Nwauzor 198805                                        Confidential
             Summary
12
      J      ACA Reaccreditation        GEO-Nwauzor 026329-026373                                 Confidential
             Audit (Sept. 2017)
13
      O      Classification Memo        GEO-Nwauzor 016445                                        Confidential
14
      P      Howard Email to            GEO-State 283813-28314                                    Confidential
15           McHatton, et al., Aug.
             27, 2014)
16
      Q      Voluntary Work             GEO-Nwauzor 177016                                        Confidential
17           Program Agreement

18    T      GEO Bills to ICE           GEO-State 045059, 046463, 046465,                         Confidential
                                        045232, 047378, 045103, 045250,
19                                      045052, 045138, 230438, 046622,
                                        046621, 230459, 046536, 047718
20
      W      Detainee Worker            GEO-State 019281 (native document)                        Confidential
21           Average Hour
             Spreadsheet
22
      Z      Detainee Worker            GEO-Nwauzor 026921-026953                                 Confidential
             Roster
23

24
      ST IP. MOT . T O SE AL DOCUME NT S                     SCH ROETER GOLDMA R K & BENDER
                                                             500 Central Building 810 Third Avenue Seattle, WA 98104
      AND P ROPO SE D ORDE R - 4                                    Phone (206) 622-8000 Fax (206) 682-2305
           Case 3:17-cv-05769-RJB Document 222 Filed 01/02/20 Page 5 of 10




1     Ex.
             Description               Bates Range                                             Design ation
      No.
2
      AA     Detainee Worker Pay       GEO-Nwauzor 065428-065429                               Confidential
3            Sheet

4     BB     Sergeant Job              GEO-Nwauzor 000340-000341                               Confidential
             Description
5
      CC     Food Service              GEO-Nwauzor 054190-054191                               Confidential
6            Supervisor Job
             Description
7
      DD     Food Service              GEO-Nwauzor 014245-014246                               Confidential
8            Detention Officer Job
             Description
9
      EE     Janitor Job Description GEO-Nwauzor 010202                                        Confidential
10    FF     Maintenance               GEO-Nwauzor 014243-014244                               Confidential
             Technician Job
11           Description
12

13                  GEO’s Chart:

14    Ex.
             Description               Bates Range                                             Designation
      No.
15
      A      GEO-ICE 2015              GEO-Nwauzor 085023—085225                               Confidential
16           Contract

17    M      GEO Year End Report       GEO-Nwauzor 049400—049425                               Confidential
             Northwest Detention
18           Center

19
                              III.   CERTIFICATION OF COUNSEL
20
             The parties conferred on January 2, 2020, regarding the need to file these documents
21
     under seal. Plaintiffs shared a list of documents it intended to file under seal accompanying
22
     their Motion for Summary Judgment, GEO also shared its list with Plaintiffs. Each of these
23

24
      ST IP. MOT . T O SE AL DOCUME NT S                  SCH ROETER GOLDMA R K & BENDER
                                                          500 Central Building 810 Third Avenue Seattle, WA 98104
      AND P ROPO SE D ORDE R - 5                                 Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 222 Filed 01/02/20 Page 6 of 10




1    documents have been designated as “confidential” pursuant to the Protective Order. GEO

2    reviewed the confidentiality designation of these documents and confirmed that they should,

3    indeed, be marked “confidential” and be filed under seal.

4                                       IV.   CONCLUSION

5             The parties, by and through their counsel, stipulate and agree to entry of the Order,

6    below.

7             DATED this 2nd day of January, 2020.

8     s/ Jamal N. Whitehead                          s/ Adrienne Scheffey
      SCHROETER GOLDMARK & BENDER                    AKERMAN LLP
9     Adam J. Berger, WSBA #20714                    Colin L. Barnacle
      Lindsay L. Halm, WSBA #37141                   Ashley E. Calhoun
10    Jamal N. Whitehead, WSBA #39818                Christopher J. Eby
      Rebecca J. Roe, WSBA #7560                     Adrienne Scheffey
11    810 Third Avenue, Suite 500                    Allison N. Angel
      Seattle, WA 98104                              1900 Sixteenth Street, Suite 1700
12    Tel: (206) 622-8000                            Denver, Colorado 80202
      berger@sgb-law.com                             Telephone: (303) 260-7712
13    halm@sgb-law.com                               Facsimile: (303) 260-7714
      whitehead@sgb-law.com                          colin.barnacle@akerman.com
14                                                   ashley.calhoun@akerman.com
      THE LAW OFFICE OF                              christopher.eby@akerman.com
15    R. ANDRE W FREE                                adrienne.scheffey@akerman.com
      R. Andrew Free (Pro Hac Vice)                  allison.angel@akerman.com
16    P.O. Box 90568
      Nashville, TN 37209
17    Tel: (844) 321-3221                            III BRANCHES LAW, PLLC
      andrew@immigrantcivilrights.com                Joan K. Mell, WSBA #21319
18                                                   1019 Regents Boulevard, Suite 204
      OPEN SKY LAW, PLLC                             Fircrest, Washington 98466
19    Devin T. Theriot-Orr, WSBA # 33995             Telephone: (253) 566-2510
      20415 – 72nd Avenue S, Suite 110               Facsimile: (281) 664-4643
20    Kent, WA 98032                                 joan@3brancheslaw.com
      Tel: (206) 962-5052
21    devin@opensky.law                              Counsel for Defendant

22

23    MENTE R IMMIG RATION LAW,
      PLLC
24
      ST IP. MOT . T O SE AL DOCUME NT S                   SCH ROETER GOLDMA R K & BENDER
                                                           500 Central Building 810 Third Avenue Seattle, WA 98104
      AND P ROPO SE D ORDE R - 6                                  Phone (206) 622-8000 Fax (206) 682-2305
        Case 3:17-cv-05769-RJB Document 222 Filed 01/02/20 Page 7 of 10




1    Meena Menter, WSBA # 31870
     8201 – 164th Avenue NE, Suite 200
2    Redmond, WA 98052
     Tel: (206) 419-7332
3    meena@meenamenter.com

4    Class Counsel

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ST IP. MOT . T O SE AL DOCUME NT S       SCH ROETER GOLDMA R K & BENDER
                                              500 Central Building 810 Third Avenue Seattle, WA 98104
     AND P ROPO SE D ORDE R - 7                      Phone (206) 622-8000 Fax (206) 682-2305
        Case 3:17-cv-05769-RJB Document 222 Filed 01/02/20 Page 8 of 10




1                                   [PROPOSED] ORDER

2         IT IS SO ORDERED.

3         Done this _____ day of January, 2020.

4
                                      _________________________________________
5                                     The Honorable Robert J. Bryan
                                      Judge, U.S. District Court
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ST IP. MOT . T O SE AL DOCUME NT S           SCH ROETER GOLDMA R K & BENDER
                                                   500 Central Building 810 Third Avenue Seattle, WA 98104
     AND P ROPO SE D ORDE R - 8                           Phone (206) 622-8000 Fax (206) 682-2305
        Case 3:17-cv-05769-RJB Document 222 Filed 01/02/20 Page 9 of 10




1    PRESENTED BY:

2    s/ Jamal N. Whitehead                s/ Joan K. Mell
     SCHROETER GOLDMARK & BENDER          III BRANCHES LAW, PLLC
     Adam J. Berger, WSBA #20714          Joan K. Mell, WSBA #21319
3                                         1019 Regents Boulevard, Suite 204
     Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818      Fircrest, Washington 98466
4    Rebecca J. Roe, WSBA #7560           Telephone: (253) 566-2510
     810 Third Avenue, Suite 500          Facsimile: (281) 664-4643
5    Seattle, WA 98104                    joan@3brancheslaw.com
     Tel: (206) 622-8000
6    berger@sgb-law.com                   AKERMAN LLP
     halm@sgb-law.com                     Colin L. Barnacle
     whitehead@sgb-law.com                Ashley E. Calhoun
7                                         Christopher J. Eby
     THE LAW OFFICE OF                    Adrienne Scheffey
8    R. ANDRE W FREE                      Allison N. Angel
     R. Andrew Free (Pro Hac Vice)        1900 Sixteenth Street, Suite 1700
9    P.O. Box 90568                       Denver, Colorado 80202
     Nashville, TN 37209                  Telephone: (303) 260-7712
     Tel: (844) 321-3221                  Facsimile: (303) 260-7714
10   andrew@immigrantcivilrights.com      colin.barnacle@akerman.com
                                          ashley.calhoun@akerman.com
11   OPEN SKY LAW, PLLC                   christopher.eby@akerman.com
     Devin T. Theriot-Orr, WSBA # 33995   adrienne.scheffey@akerman.com
12   20415 – 72nd Avenue S, Suite 110     allison.angel@akerman.com
     Kent, WA 98032
13   Tel: (206) 962-5052                  Counsel for Defendant
     devin@opensky.law
14   MENTE R IMMIG RATION LAW,
     PLLC
15   Meena Menter, WSBA # 31870
     8201 – 164th Avenue NE, Suite 200
16   Redmond, WA 98052
     Tel: (206) 419-7332
     meena@meenamenter.com
17
     Class Counsel
18

19

20

21

22

23

24
     ST IP. MOT . T O SE AL DOCUME NT S        SCH ROETER GOLDMA R K & BENDER
                                               500 Central Building 810 Third Avenue Seattle, WA 98104
     AND P ROPO SE D ORDE R - 9                       Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 222 Filed 01/02/20 Page 10 of 10




1                                  CERTIFICATE OF SERVICE

2            I hereby certify that on January 2, 2020, I electronically filed the foregoing, together
     with its supporting pleadings and attachments thereto, with the Clerk of the Court using the
3    CM/ECF system, which will send notification of such filing to the following:

4     Devin T. Theriot-Orr                         R. Andrew Free
      OPEN SKY LAW, PLLC                           THE LAW OFFICE OF R. ANDREW FREE
5     20415 – 72nd Avenue South, Suite 110         PO Box 90568
      Kent, WA 98032                               Nashville, TN 37209
6     devin@opensky.law                            andrew@immigrantcivilrights.com
      Attorney for Plaintiff                       Attorney for Plaintiff
7
      Meena Menter                                 Joan K. Mell
8     MENTER IMMIGRATION LAW PLLC                  III BRANCHES LAW, PLLC
      8201 – 164th Avenue NE, Suite 200            1019 Regents Boulevard, Suite 204
9     Redmond, WA 98052                            Fircrest, WA 98466
      meena@meenamenter.com                        joan@3ebrancheslaw.com
10    Attorney for Plaintiff                       Attorney for Defendant

11    Colin L. Barnacle                            Christopher M. Lynch
      Ashley E. Calhoun                            US DEPARTMENT OF JUSTICE
12    Christopher J. Eby                           Civil Division, Federal Programs Branch
      Adrienne Scheffey                            1100 “L” Street NW
13    Allison N. Angel                             Washington, D.C. 20005
      AKERMAN LLP                                  christopher.m.lynch@usdoj.gov
14    1900 Sixteenth Street, Suite 1700            Attorneys for Interested Party
      Denver, CO 80202
15    colin.barnacle@akerman.com
      ashley.calhoun@akerman.com
16    christopher.eby@akerman.com
      allison.angel@akerman.com
17    adrienne.scheffey@akerman.com
      Attorneys for Defendant
18
            DATED at Seattle, Washington this 2nd day of January, 2020.
19
                                                      s/ Virginia Mendoza
20                                                    VIRGINIA MENDOZA, Legal Assistant
                                                      Schroeter Goldmark & Bender
21                                                    810 Third Avenue, Suite 500
                                                      Seattle, WA 98104
22                                                    Tel: (206) 622-8000
                                                      mendoza@sgb-law.com
23

24
      ST IP. MOT . T O SE AL DOCUME NT S                   SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      AND P ROPO SE D ORDE R - 1 0                                 Phone (206) 622-8000 Fax (206) 682-2305
